PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,750
Filing Date: 26 Aug 2018
Appellant(s): KIM, Se Hwan



__________________
Hyun Yong Lee
Reg. No. 61010
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 December 2020 appealing the Office Action mailed 8 June 2020. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,4,5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20110292203 A1) with Lock et al. (US 20100210377 A1) with Dawe et al. (US 20110273562 A1) 
Regarding claim 1, Kim teaches, 
(“measuring flight parameters of a spherical object”)[title] for acquiring and analyzing an image of the moving ball (“converts a plurality of images inputted by the photographing unit”)[abs] to calculate spin of the moving ball, (“parameter-measuring unit calculates the flight parameters including the flight speed, flight angle, rotating speed, and rotational axis of the spherical object”)[abs] the apparatus (“system for measuring flight parameters” as depicted in Fig. 3)[¶14,Fig. 3]comprising: 
A camera (“photographing unit 220”)[Fig. 2-220] for acquiring consecutive images (“photographed golf ball” by means of first and second trigger signal)[¶49] according to movement of a ball (“photographing 220 photographs the golf ball by means of the second trigger signal before the golf ball passes through the photographing unit 220 from the time that the photographing unit 220 has photographed the golf ball based on the first trigger signal”)[¶49] with a surface (generating trigger signals “when the golf ball passes through the image acquisition region”)[¶36] having a predetermined feature portion indicated thereon; (“marking patterns formed of punctures” as depicted in Fig. 22, 23 “printed along an imaginary circle in which each axis of the upper sphere and the lower sphere of the golf ball”)[¶80] 
an image processor (“image acquisition unit 250”)[¶71] including a ball image extraction part (microprocessor 540 “judges whether or not a golf ball has passed")[¶40] and a ball feature extraction part (“information measuring unit 250” detect the reference pattern 1542)[¶86], wherein
the ball image extraction part, (“microprocessor 540” judges the golf ball)[¶40] with respect to a first image and a second image consecutively acquired by the camera, (“digital image signal photographed by each golf ball positioned on the active CCD line” as depicted in Fig. 6 and 7)[¶46, Fig. 6 and 7] is configured to find a ball portion (“whether or not the golf ball has passed" in the image data photographed by the CCD lines with the size "characteristics of the golf ball”)[¶40] on the first image (“digital image signal photographed” of golf ball positioned as depicted in fig. 6 or as depicted in Fig. 13)[¶46, Fig. 6, ¶64, Fig. 13] and extract the ball portion having a predetermined size from the first image (“the brightness value corresponding to the golf ball is higher than the horizontal line”)[¶64, Fig. 13] as a first ball image, (“left side image” as depicted in Fig. 13)[¶64] and to find a ball portion (“whether or not the golf ball has passed" in the image data photographed by the CCD lines with the size "characteristics of the golf ball”)[¶40] on the second image (“digital image signal photographed” of golf ball positioned as depicted in fig. 6 or as depicted in Fig. 14)[¶46, Fig. 7, ¶64, Fig. 14] and extract the ball portion having the predetermined size from the second image (“the brightness value corresponding to the golf ball is higher than the horizontal line” where there is a noticeable “brightness width of the golf ball is narrower than the brightness width of the sand wedge”)[¶64, Fig. 14] as a second ball image, (“left side image" as depicted in Fig. 14)[¶64, Fig. 14] and 
the ball feature extraction part ("plurality of mark lines having a crossing point connecting two points on the surface of the golf ball”)[¶78] is configured to extract the feature portion of the ball (“specific pattern printed on the golf ball”)[¶78] from the first ball image to prepare a first feature portion image (first of two images of a golf ball rotating with “plurality of mark lines having a crossing point connecting two points on the surface of the golf ball are printed and photographed”)[¶78] and extract the feature portion of the ball from (“specific pattern printed on the golf ball”)[¶78] the second ball image to prepare a second feature portion image; (second of two images of a golf ball rotating with “plurality of mark lines having a crossing point connecting two points on the surface of the golf ball are printed and photographed”)[¶78] (“it is needed to photograph two images before the golf ball rotates” over a rotation angle)[¶78] and 
a spin calculator (“information measuring unit 250”)[¶71] including a spin applying part (“computes flight parameter” such as “rotation direction and rotation angle based on the position of the golf ball in the space”)[¶71] and a spin determination part, (“information measuring unit 250 resolves the solutions of the kinetic equations from the flight parameter of the golf ball in consideration with the drag, rotation”)[¶71] 
	But does not explicitly teach,  
wherein the feature portion is an unspecified indication including a ball’s trademark or a logo and a scratch on the ball;
the spin applying part is configured to convert position information of each pixel on the first feature portion image into 3D position information, apply a trial spin axis and a trial spin amount to the converted 3D position information, and re-convert the 3D position information to which the trial spin axis and the trial spin amount have been applied into 2D position information, wherein the spin applying part prepares the re-converted 2D position information as a trial spin feature portion, and 
the spin determination part is configured to compare information of the trial spin feature portion with information of the second feature portion image to calculate a similarity, and determine the trial spin axis and the trial spin amount corresponding to the trial spin feature portion as a final spin axis and spin amount according to the similarity between information of the trial spin feature portion and information of the second feature portion image. 
Lock teaches in addition, 
(“typical marking” for an “an unknown ball”)[¶195] is an unspecified indication (“unknown ball”)[¶195] including a ball’s trademark or a logo and a scratch on the ball; (“capture a mark or marks visible” on the unknown ball which “marked ball with unknown model” can be modeled and “mark orientation can be found” based on orientation change of a ball with “logo mark”)[¶193-196] and 
the spin determination part (“spin computation”)[¶70] is configured to compare information of the trial spin feature portion (computed "initial launch position, launch trajectory, and the spin axis and spin rate")[¶70] ("initial curve" of the first 1m of ball flight)[¶131] with information of the second feature portion image (“set of features" analyzed to “to determine the ball rotation")[¶69] (“2nd curve, from a second sensor, which is a “second trajectory in the second segment of the arc” which is 2m-3m of ball flight)[¶134]  to calculate a similarity, (Fit curves which "the initial curve" are compared to "the 2nd curve”)[¶135]and determine the trial spin axis and the trial spin amount (“model which” represent various spin values)[¶135] corresponding to the trial spin feature portion (3-D observations including "sets of features analyzed" by locating "areas which should have ball image information")[¶69] as a final spin axis and spin amount (“spin curve")[¶135] according to the similarity between information of the trial spin feature portion  (computed "initial launch position, launch trajectory, and the spin axis and spin rate")[¶70] ("initial curve" of the first 1m of ball flight)[¶131] (“set of features" analyzed to “to determine the ball rotation")[¶69] and information of the second feature (feature or mark “pixel coordinates”)[¶60] portion (image analysis process including determination of “Are there internal features or marks in the ball images, if so what are the pixel coordinates?”) [¶60, 57, 54] image. (2nd curve, from a second sensor, which is a “second trajectory in the second segment of the arc” which is 2m-3m of ball flight)[¶134]
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with the feature set of Lock to analyze the location of areas which have ball image information. The benefit of using locations of the set of features is that the images of features on a spinning object, the path of the ball across the image sensor can be predicted with the use of a reduced number of lines compared to an entire frame. 
	However these do not explicitly teach, 
the spin applying part is configured to convert position information of each pixel on the first feature portion image into 3D position information, apply a trial spin axis and a trial spin amount to the converted 3D position information, and re-convert the 3D position information to which the trial spin axis and the trial spin amount have been applied into 2D position information, wherein the spin applying part prepares the re-converted 2D position information as a trial spin feature portion,
	However, Dawe teaches additionally,  
the spin applying part (“host computer 104”)[¶32] is configured to convert position information of each pixel on the first feature portion image into 3D position information, (processes two-dimensional projectile position data to determine the “three-dimensional positions, launch velocity, acceleration, side spin, backspin, spin tilt axis, and launch angle of the golf ball”  to allow golf ball trajectory to be accurately calculated)[¶32] apply a trial spin axis and a trial spin amount (“calculated trajectory” calculated from trajectory information like “side spin, backspin, and spin tilt axis”)[¶32] to the converted 3D position information, (“host computer 104 calculates the positions of the projectile's center of mass in three-dimensional space throughout its travel”)[¶57] and re-convert the 3D position information to which the trial spin axis and the trial spin amount (“three-dimensional positions, launch velocity, acceleration, side spin, launch angle, backspin and spin tilt axis of the projectile”)[¶63] have been applied into 2D position information, (“used to determine a sports result by computing the intersection of the calculated projectile trajectory with the displayed video image” which is a 2D representation of the three dimensional calculations” which relates to a screen 122 that has a 4:3 aspect ratio like a television system)[¶63] wherein the spin applying part (“host computer 104”)[¶63] prepares the re-converted 2D position information as a trial spin feature portion, (“average ball spin tilt axis over the consecutive images designated)[¶62] 
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with the feature set of Lock with the three dimensional processing of Dawe from a set of two dimensional images to 3D information and back to a two dimensional representation. The benefit of such would be the ability to simulate a trajectory and track of a ball on a display from 2D images of a ball traveling in an imaging area.  

Regarding claim 2, Kim with Dawe and Lock teaches the limitations of claim 1, 
	Kim teaches additionally, 
camera (stereo calibration tech as similarly depicted in fig. 20)[Fig. 20] is embodied as a 3D camera or a stereo camera configured by a plurality of cameras installed at different positions (“two cameras 1310 and 1320 are needed to recognize point M in the space by the stereo calibration”)[¶73] with respect to the same ball. (“position of the point at the surface of the golf ball" based on the stereo calibration)[¶71] 


	Lock teaches additionally, 
applies a trial spin axis and a trial spin amount (“making ball flight model”)[¶130] in consideration of characteristics of ball movement (with taking into consideration critical approach by taking advantage of “initial position of ball and center")[¶223] and a frame rate of the camera (“entire frame rate”)[¶94, 223] according to a preset limitation condition. (capture of an object is at a higher rate based on "ratio of entire image frame rate divided by the number of lines which the object occupies" which can be increased with known initial position of the ball and center)[¶94,223]
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe to have a proportional capture rate of an object. The benefit of this would be a useable frame rate for calculation of the spin rate. 

Regarding claim 5, it is the method claim of apparatus claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 5. 

Claim 3,6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20110292203 A1) with Lock et al. (US 20100210377 A1) with Dawe et al. (US 20110273562 A1) with Nicora (US 20090042627 A1) 
Regarding claim 3, Kim with Lock with Dawe teach the limitations of claim 1, 
But does not explicitly teach the additional limitation of claim 3,
	However, in the same field of endeavor, Nicora teaches, 
(“inclinometer” on camera related to optical axis of the camera)[¶30] for calculating position correction information (“determine direction of the optical axis of the camera")[¶30] for correcting a position and direction of a camera (“camera axis will be tilted slightly”)[¶30] as if respective balls (“to point to the ball prior to club impact”)[¶30] on consecutively acquired images (when the ball is “struck at a variety of locations” when an object is truck to trigger the spin capturing system 10")[¶20] are viewed at the same position and direction with respect to the camera (“spatial location and orientation of the camera 11 relative to the golf ball” to be approximately vertical)[¶30] and applies the position correction information to position information (“determine direction of the optical axis of the camera")[¶30] of each pixel constituting a feature portion on each feature portion image. (as part of a golf ball “changing position of the logo can be seen visually, and may be used in automated image analysis to compute a spin vector as set forth above.”)[¶29, 30] 
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe with the camera adjustment of Nicora to have a camera adjustment to fit various tee positions. This feature adds the benefit of allowing accurate calculations of velocity and spin of an object. 

Regarding method claim 6, dependent on claim 5, it is similar to the apparatus limitations as disclosed in claims 3, dependent on claim 1, and is taught by claim 3. 
	Additionally, Lock teaches additionally, 
wherein the position correction information (“Compensate for direction camera pointing”)[¶146] is applied to the converted three-dimensional position information (by matching features to a 3-D model” feature in the first image make a rotation of the model to match its position as seen in the image- relative to the object center”)[¶95] to apply the trial spin information and to calculate spin information. (“spin computation” which the “observation are then used to compute the initial launch positon, launch trajectory and the spin axis and spin rate”)[¶70] 
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe with the camera adjustment of Nicora to analyze the location of areas which have ball image information. The benefit of using locations of the set of features is that the images of features on a spinning object, the path of the ball across the image sensor can be predicted with the use of a reduced number of lines compared to an entire frame. Review claim 3 to understand the rest of the rejection of claim 6

Claim 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 20110292203 A1) with Lock et al. (US 20100210377 A1) with Dawe et al. (US 20110273562 A1) with Kiraly et al. (US 20060008116 A1)
Regarding method claim 7, it is similar to the limitations as disclosed in apparatus claim 1 as the limitations taught by Kim and Lock and Dawe.
Additionally, claim 7 teaches limitations not explicitly taught by the combination of Kim or Dawe, 
comparing information of the trial spin feature portion with information of the second feature portion image to calculate the number of corresponding pixels between information of the trial spin feature portion and information of the second feature portion image; and 
determining the trial spin axis and the trial spin amount corresponding to the trial spin feature portion as a final spin axis and spin amount information according to the 
However, Kiraly teaches additionally, 
comparing information of the trial spin feature portion (“The image then is mapped back to 2D image space”)[¶121] with information of the second feature portion image (as it would appear to “corresponding to the second image of B2”)[¶121] to calculate the number of corresponding pixels (“number of correlation pixels” used to correlate “reference ball image B1 to target image ball B2”)[¶109,115] between information of the trial spin feature portion and information of the second feature portion image; (“standard 2D correlation is performed directly between the grayscale images of the rotated reference image B1 and the target image B2”)[¶122] and 
determining the trial spin axis and the trial spin amount (“Once the spin is determined from correlation”)[¶124] corresponding to the trial spin feature portion (“rotation axis and magnitude” correlated to target image B2)[¶124, 122] as a final spin axis and spin amount information (“the rotation axis and magnitude are converted to the line of flight, and then the line of flight is converted to world coordinates”)[¶124] according to the number of corresponding pixels between information of the trial spin feature portion and information of the second feature portion image. (“number of correlation pixels” used to correlate “reference ball image B1 to target image ball B2” used in the comparison and correlation of rotation axis and magnitude translated to world coordinates)[¶109,115, 120-124]
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe with the pixel correlation of Kiraly base rotation axis and magnitude identification off of a 

Regarding claim 8, Kim with Lock with Dawe with Kiraly teach the limitation of claim 7,
	Lock teaches additionally, 
trial spin axis information (“estimate the spin rate”)[¶94] applied to the converted three-dimensional position information (extracted "2 oriented features with a known 3-D relationship")[¶94] comprises spin amount information (“spin rate of the object”)[¶94] arbitrarily selected from a preset range according to maximum spin limitation for rotation by user hit and a frame rate of a camera for capturing an image.(speed up of the image of features on a spinning object “is approximately the ratio of entire image frame rate divided by the number of lines which the object occupies. If we now process the high speed images as we track the ball position and extract feature of interest to us in two successive frames" cane be used for the " estimate the spin rate of the object”)[¶94] 
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe with the pixel correlation of Kiraly with frame rate consideration of Lock the benefit of this would be a useable frame rate for calculation of the spin rate.

Regarding method claim 9, dependent on claim 7, it is similar to the apparatus limitations as disclosed in claims 3, dependent on claim 1. 
Additionally, Kiraly teaches,
 (Once the image is in a “canonical form, a trial spin axis is selected”)[¶120] comprises calculating position correction information for correcting a position and direction of a camera as if respective balls on consecutively acquired images are viewed at the same position and direction with respect to the camera ("correlating two ball images” using images “mathematically transformed to create a new image of the ball as it would appear had the camera had imaged it at the same location as the second ball image” which is the process of placing images as “canonical view”)[¶119] and applying the position correction information to the converted 3D position information (“selection aligns the spin axis with the line of sight to the camera” based on the correlated different ball images to appear at the same location)[¶120, 119] to apply the trail spin information and to calculate spin information. (“trial spin axis" used as depicted in fig. 15A,15B,16A, and 16B based on “canonical form” view)[¶119-124, Fig. 15A,15B,16A, and 16B]
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe with the pixel correlation of Kiraly base rotation axis and magnitude identification off of a number correlated pixels between ball images. This type of pixel correlation results in minimizing the degree of distortion and increasing spin resolution.

Regarding method claim 10, Kim with lock with Dawe with Kiraly teaches the limitations of claim 9,
	Kiraly teaches additionally,
collecting based on a predetermined function a plurality of spin information (“spin axis” used to “determine spin axis and rotation speed of a ball about the spin axis” which proceeds in the method depicted in Fig. 18)[¶115,Fig.18] calculated by performing the (“spin axis of canonical image B1, which lies in the XY canonical plane, is rotated in step 302, and then rotated on the canonical Z axis in step 304.”)[¶115,Fig.18-302,303] and the step of determining the spin axis and spin amount of the trial spin information as final spin axis and spin amount for each of a plurality of pairs, (“The canonical image B1 is then rotated to the X,Y,Z coordinates of a target ball image B2, in step 304. The resulting reference ball image B1 is scaled to ball image B2, in step 305. In step 306, the resulting reference ball image B1 is correlated to target image ball B2”)[¶115,Fig.18-304,305,306] each pair of images comprising a preceding one and a later one of two consecutive images to calculate the spin information of the moving ball. (“all of the increments within the range have been tried, as determined in step 309, the next incremental values of rotation are applied to the reference ball image B1.  The steps of rotation, scaling, and correlating are repeated in a stepwise refinement manner, in step 311, until a desired smallest incremental range of rotations is applied to ensure a best correlation”)[¶115,Fig.18-309,310,311]
It would have been obvious to one with ordinary skill in the art to combine the sphere tracking of Kim with frame rate consideration of Lock with the three dimensional processing of Dawe with the pixel correlation of Kiraly base rotation axis and magnitude identification off of a number correlated pixels between ball images. This type of pixel correlation results in minimizing the degree of distortion and increasing spin resolution.

(2) Response to Argument
Re: Claims 1-6 are patentable under 35 U.S.C. 103(a) as being non-obvious over the combination of Kim, Lock, and Dawe et al.:

Appellant, on page 12 of the appeal brief, then explains their understanding of the final office action describing the prior art Dawe. They go on to discuss ¶62 of the prior art Dawe and explain that they consider the prior art to produce trajectory of the golf ball. 
The appellant first argues, on page 13 of the appeal brief, that Dawe discloses the trajectory of the golf ball is merely a path of the flying golf ball which discloses position data, based on an output image data, and assert that image data cannot be relative to as form of pixels. However, the claimed “position of each pixel” used to describe “the first feature portion image” as claimed is merely referring to a converted position information to 3D position information, meaning to the examiner that “each pixel of the first feature portion image” refers to simply the elements of the image which relate to the first feature portion image. Furthermore, there is no description as to what is referred to or important about “each pixel” other than being pixels of the first feature portion image that are converted into 3D position information. With this in mind, the examiner understands the fact that the imaged part’s pixels have position information of the first feature portion and their location in the image is what is converted into a 3D information of the first feature portion image. Now directing attention to Dawe, the examiner would like to point out that the prior art does relate to determining the path of the flying ball. It should also be kept in mind that the trajectory is affected by determinations such as “the spin and the spin tilt axis of the golf ball GB” as determined from two-dimensional image data, Dawe ¶32, where the first feature portion is of the golf ball GB. The ¶32 of Dawe also further describes this as being determined 
Appellant then continues, at the end of page 13 and on page 14 of the appeal brief, that the appellant’s arguments were erroneously interpreted. The interpretation then leads to Dawe to argue that Dawe teaches using each different position data of the moving ball to obtain 3D information of the projectile, rather than the images of the projectile themselves. However, it is irrelevant that Dawe uses different position data of the moving ball since the limitation is itself related to converted “information of each pixel on the first feature portion image”. In response to this, on relied upon ¶32 of Dawe, the prior art teaches how projectile spin sensing occurs based off of the image data of the golf ball GB used to determine three-dimensional positions and spin measurements. Additionally, ¶52 discloses that supporting the spin calculation is identification of a marker on the golf ball GB which supports the visibility of the golf ball as it travels though the field of view, which are important for identifying high intensity regions. ¶59 and 60 of Dawe also describes that part of spin calculation is based upon analysis of a first image with an identified golf ball and uses the image identify high intensity regions 196 of the golf ball. In this way, even if Dawe teaches using different position data of a moving ball, it still teaches spin determination from image data using the identification of the golf ball with identified high intensity portions in the image of a golf ball used to determine three-dimensional information of a golf ball spin. For this reason, the argument that Dawe discloses using different position data does not impact the fact that Dawe still discloses spin information is determined from image data that identifies a golf balls three-dimensional orientation in travel, which is similar to the claimed 
Appellant then discusses on page 14 and argues on page 15 of the appeal brief that the specification of the present application indicates their claimed ball portion extraction which uses normalization of each ball image by an average value of all pixels to produce equalized size and brightness of ball images, which are then as 2D position data to convert into 3D pixel data. In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., normalization on each ball image to equalize overall size and brightness of ball images used for converting 2D position data into 3D pixel data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant then argues on page 15 of the appeal brief that Dawe fails to teach converting position information of each pixel on the first feature portion into 3D position information. However, again, the claimed “position of each pixel” used to describe “the first feature portion image” as claimed is merely referring to a converted position information to 3D position information, meaning to the examiner that “each pixel of the first feature portion image” refers to simply the elements of the image which relate to the first feature portion image. Directing attention to Dawe, the examiner would like to point out that the prior art does relate to determining the path of the flying ball. It should also be kept in mind that the trajectory is affected by determinations such as “the spin and the spin tilt axis of the golf ball GB” as determined from two-dimensional image data, Dawe ¶32, where the first feature portion is of the golf ball GB where the determined three-dimensional positions, “side spin, backspin, spin tilt axis”. In this way, Dawe still teaches the converted position information as claimed. 
Appellant then argues on page 15 that Dawe fails to teach “position information of each pixel in the first feature portion” since Dawe teaches position of the ball’s center of mass used to fine a path of the flying golf ball. This is then used to describe that the teaching of Dawe does not disclose position data as relative to the form of pixels. However, this aspect of Dawe was important in pointing out what the determined spin information is applied to, namely position information regarding three-dimensional position and center of mass of the projectile. In other words, ¶57 of Dawe was not relied upon to teach the claimed conversion of position information into 3D position information, but to describe the calculated position in three-dimensional space which the spin information would be applied to. In this section, what was important was that Dawe describes the calculated coordinates of the projectiles center of mass which further have calculations and processing applied to. ¶60-63 of Dawe describe this by using the detected positions of the projectile to then identify spin calculations as the ball is in flight by determining high intensity regions. For this reason, ¶57 of Dawe is considered still relevant in that it is describing further the 3D position information as not merely a path of the flying golf ball, but as also the position which spin or other ball calculations are applied to when ¶60-63 apply spin calculation to such similar three-dimensional positions. 
Appellant then argues on page 16 that Dawe fails to teach recovering 3D position information into 2D position information since Dawe relates to portraying a three-dimensional sports scene instead of re-converting 3D position information into the 2D surface. However, it should be noted that the claimed invention merely pertains to re-convert 3D position information into 2D position information as a result of having applied spin axis and spin amount to the 3D position information. Attention should be directed to Dawe ¶63 outlines a similar process when the prior art discloses “three-dimensional positions, launch velocity, acceleration, side spin, launch angle, backspin and spin tilt axis of the projectile known, the host computer 104 extrapolates an accurate trajectory for the projectile allowing a realistic simulation of curved and/or arcing projectiles to be generated”. This aspect of Dawe 
Appellant then argues on page 17 of the appeal brief the appellant’s arguments are misunderstood since the re-converted 2D position is used as a trial spin feature portion, and could not be used as such if 3D information is reconverted into 2D information for display. However, it should be pointed out that the teaching of the use of the claimed trial spin feature portion did not rely on the prior art Dawe, but on prior art Lock. specifically, Dawe ¶63 taught “three-dimensional positions, launch velocity, acceleration, side spin, launch angle, backspin and spin tilt axis of the projectile known, the host computer 104 extrapolates an accurate trajectory for the projectile allowing a realistic simulation of curved and/or arcing projectiles to be generated” used to determine a displayed video image, and Lock teaches comparing an initial curve to a 2nd curve of a ball ¶135. In response to appellant's argument that 3D position information reconverted into a form of 2D information for the purpose of display cannot be used for comparison with a second feature portion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Appellant then argues on page 19 of the appeal brief that Lock discloses a comparison between ball flight paths to a ball flight path, which is asserted as not like the claimed comparison of similarity between trial spin feature portions to a second feature portion. However, the comparison is not explicitly a comparison of “trial spin feature portion” to “second feature portion”, but is explicitly “configured to compare information of the trial spin feature portion with information of the second feature portion image to calculate a similarity”. In this way, the information of curves of Lock are determined spin amounts at computed initial and 2nd feature set of launch position, spin axis and spin rate which represent a computation of an initial curve and a 2nd curve, respectively, Lock ¶67,69, and 70. These sets of features are capable of then factoring in ball rotation into the how they affect their respective curves. The resulting curve models are then compared when the “initial curve” is compared to the “2nd curve” to indicate the “spin curve”, Lock ¶135, which uses the comparison between the initial and 2nd curve to minimize the curve between the two “information of the trial spin feature portion”. In this way, Lock does disclose the claimed comparison since it is a comparison between the information of trial spin feature portion and information of the second feature portion, and not between the “trial spin feature portion” and “second feature portion” themselves as argued. 
Appellant then argues on page 19 of the appeal brief that the comparison is between “ball-indica”. However, this ball-indica is not claimed in the proposed claims. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., ball-indica) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant then argues on page 20 of the appeal brief that the examiner’s BRI does not apply to the examiner’s interpretation of the prior art references since the claim discloses “the spin decision maker is configured to compare information of the trial spin feature portion with information of the second feature portion image to calculate a similarity” specifically emphasizing the comparison of the feature portions. However, as previously stated, the comparison is not explicitly a comparison of “trial spin feature portion” to “second feature portion”, but is explicitly “configured to compare information of the trial spin feature portion with information of the second feature portion image to calculate a similarity” which specifically compares information of the feature portions. Because of this, it is clear that the claimed limitation do not compare specifically the feature portions, but instead compare information of the feature portions. In this way, the information of curves of Lock are determined spin amounts at computed initial and 2nd feature set of launch position, spin axis and spin rate which represent a computation of an initial curve and a 2nd curve, respectively, Lock ¶67,69, and 70. These sets of features are capable of then factoring in ball rotation into the how they affect their respective curves. The resulting curve models are then compared when the “initial curve” is compared to the “2nd curve” to indicate the “spin curve”, Lock ¶135, which uses the comparison between the initial and 2nd curve to minimize the curve between the two “information of the trial spin feature portion”. In this way, Lock does disclose the claimed comparison since it is a comparison between the information of trial spin feature portion and information of the second feature portion, and not between the “trial spin feature portion” and “second feature portion” themselves as argued.
Appellant then argues on page 20 of the appeal brief that Lock does not teach the claimed feature portions as being based on pixels of the first feature portion image and the second feature potion, further describing their understanding of Lock. However it should be noted that Lock was not relied upon to teach the feature portion’s relation pixels, but to teach the feature portion’s relation to a marking, Lock ¶195. Teaching of the feature portion’s relationship to pixels was taught by Dawe ¶32. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Re: Claims 7-10 are patentable under 35 U.S.C. 103(a) as being non-obvious over the combination of Kim, Lock, Dawe et al., and Kiraly et al.:
Appellant argues on page 21 of the appeal brief that claims 7-10 are patentable under 35 U.S.C. 103 as non-obvious over the combination of Kim, Lock, Dawe et al., and Kiraly et al. for the same reasons as for claims 1-6. However, the response presented previously indicate why the claims 1-6 are still obvious over the combination of Kim, Lock, and Dawe et al. The non-patentability of claims 7-10 are maintained. 

Re: Claims 1-4 should not be interpreted under 35 U.S.C. 112(f) as the specification provides sufficient structures
Appellant argues on page 21 of the appeal brief that claims 1-4 should not be interpreted under 35 U.S.C. 112(f) as the specification provides sufficient structure. However, although the specification provides enough structure for the claim limitations to be understood in light of the specification, the claims still provide for language which are still functional language by referring simply to “parts” that follow functional language. Even though Fig. 12 is acceptable to disclose a provided structure of the limitations of the claimed invention to avoid being indefinite under 35 U.S.C. 112(b), it 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483
                                                                                                                                                                                                        
/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.